UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☒Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 - or - ☐Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-22981 GEORGIA-CAROLINA BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 58-2326075 (State or other Jurisdiction of (I.R.S. Employer Identification Number) Incorporation or Organization) 3527 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices, including zip code) (706) 731-6600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and has posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2014 Common Stock, $.001 Par Value 3,596,046 shares GEORGIA-CAROLINA BANCSHARES, INC. Form 10-Q Index Page PART 1. FINANCIAL INFORMATION Item 1. FinancialStatements (Unaudited) Consolidated Statements of Financial Condition as of March 31, 2014 and December 31, 2013 3 Consolidated Statements of Income for the Three Months Ended March 31, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 5 Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2014 and 2013 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 6. Exhibits 43 SIGNATURES 44 EXHIBIT INDEX 45 Cautionary Note Regarding Forward-Looking Statements Certain statements contained in the Company’s filings with the Securities and Exchange Commission (the “SEC”) and its reports to stockholders contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which represent the expectations or beliefs of our management, including, but not limited to, statements concerning the banking industry and our operations, performance, financial condition and growth. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “should,” “can,” “estimate,” or “continue,” or the negative or other variations thereof or comparable terminology, are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including competition, general economic and market conditions, deposit levels and loan demand, changes in interest rates, changes in the value of real estate and other collateral securing loans, securities portfolio values, interest rate risk management and sensitivity, exposure to regulatory and legislative changes, and other risks and uncertainties described in our periodic reports filed with the SEC, including our Annual Report on Form 10-K for the year ended December 31, 2013, and particularly the sections entitled “Risk-Factors” and Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by us or any person that the future events, plans, or expectations contemplated by us will be achieved. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Part I - FINANCIAL INFORMATION Item 1.Financial Statements. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Financial Condition (dollars in thousands, except share and per share data) March 31, December 31, (Unaudited) Assets Cash and due from banks $ 16,228 $ 16,828 Securities available-for-sale 156,788 158,439 Loans 287,138 274,747 Allowance for loan losses ) ) Loans, net 281,806 269,390 Loans held for sale at fair value 29,395 31,298 Bank-owned life insurance 14,963 14,834 Bank premises and equipment, net 9,441 9,512 Accrued interest receivable 1,907 1,854 Other real estate owned, net 4,701 4,897 Federal Home Loan Bank stock 1,140 1,606 Other assets 6,714 7,840 Total assets $ 523,083 $ 516,498 Liabilities and Shareholders’ Equity Liabilities Deposits Non-interest bearing $ 80,048 $ 76,747 Interest-bearing: NOW accounts 62,640 59,661 Money market accounts 77,180 74,056 Savings 56,866 56,757 Time deposits less than $100,000 53,434 54,859 Time deposits $100,000 or greater 72,604 72,637 Brokered and wholesale deposits 24,381 24,988 Total deposits 427,153 419,705 Short-term debt 15,000 22,200 Repurchase agreements 13,481 12,111 Other liabilities 7,975 5,593 Total liabilities 463,609 459,609 Shareholders’ equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,594,973 and 3,572,204 shares issued and outstanding, respectively 4 4 Additional paid-in capital 16,364 16,192 Retained earnings 45,449 44,758 Accumulated other comprehensive income/(loss) ) ) Total shareholders’ equity 59,474 56,889 Total liabilities and shareholders’ equity $ 523,083 $ 516,498 See notes to consolidated financial statements. 3 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (Unaudited) (dollars in thousands, except share and per share data) Three Months Ended March 31, Interest income Interest and fees on loans $ 3,820 $ 3,884 Interest on taxable securities 635 514 Interest on nontaxable securities 151 116 Other interest income 4 6 Total interest income 4,610 4,520 Interest expense Interest on NOW, money market, and savings deposits 126 147 Interest on time deposits less than $100,000 111 134 Interest on time deposits $100,000 or greater 148 170 Interest on brokered and wholesale deposits 59 112 Interest on funds purchased and other borrowings 17 6 Total interest expense 461 569 Net interest income 4,149 3,951 Provision for loan losses ) ) Net interest income after provision for loan losses 4,371 4,553 Non-interest income Service charges on deposits 343 370 Mortgage banking activities 1,425 2,004 Net gains on sales of other real estate 82 145 Net gains on securities available for sale 16 13 Other 402 1,257 Total non-interest income 2,268 3,789 Non-interest expense Salaries and employee benefits 3,327 3,074 Occupancy expenses 381 368 Other real estate owned expenses 169 159 Other 1,617 1,612 Total non-interest expense 5,494 5,213 Income before income taxes 1,145 3,129 Income tax expense 293 822 Net income $ 852 $ 2,307 Earnings per common share Basic $ 0.24 $ 0.65 Diluted $ 0.24 $ 0.65 Dividends per common share $ 0.045 $ 0.040 See notes to consolidated financial statements. 4 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Comprehensive Income (Unaudited) (dollars in thousands) Three Months Ended March 31, Net income $ 852 $ 2,307 Other comprehensive income: Unrealized holding gain (loss) arising during the period 2,550 ) Tax effect of unrealized holding (gain) loss ) 237 Reclassification for gain included in net income ) ) Tax effect of gain included in net income 5 4 Total other comprehensive income (loss) 1,722 ) Comprehensive income $ 2,574 $ 2,033 See notes to consolidated financial statements. 5 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Shareholders' Equity (Unaudited) (dollars in thousands except share data) Common Stock Shares Common Stock Par Value Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance at January 1, 2013 3,528,296 $ 4 $ 15,687 $ 39,177 $ 1,457 $ 56,325 Net income - - - 2,307 - 2,307 Other comprehensive income - ) ) Stock-based compensation expense - - 24 - - 24 Issuance of restricted stock for compensation 24,006 - 27 - - 27 Issuance of stock for directors' fees 2,981 - 39 - - 39 Dividends - - - ) - ) Balance at March 31, 2013 3,555,283 $ 4 $ 15,777 $ 41,342 $ 1,183 $ 58,306 Balance at January 1, 2014 3,572,204 $ 4 $ 16,192 $ 44,758 $ ) $ 56,889 Net income - - - 852 - 852 Other comprehensive loss - 1,722 1,722 Stock-based compensation expense - - 22 - - 22 Issuance of restricted stock for compensation 20,292 - 115 - - 115 Issuance of stock for directors' fees 2,477 - 35 - - 35 Dividends - - - ) - ) Balance at March 31, 2014 3,594,973 $ 4 $ 16,364 $ 45,449 $ ) $ 59,474 See notes to consolidated financial statements. 6 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Three Months Ended March 31, Cash flows from operating activities Net income $ 852 $ 2,307 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 158 145 Provision for loan losses ) ) Write-downs of other real estate owned 65 - Net gains on sale of other real estate owned ) ) Loss on sale of equipment - 1 Net gains on securities available for sale ) ) Mortgage banking activities ) ) Proceeds from sale of loans held for sale 67,156 107,648 Originations of loans held for sale ) ) Increase in cash value of bank-owned life insurance ) ) Stock-based compensation expense 137 51 Stock issued for directors' fees 35 39 Deferred income tax (benefit) expense ) 31 (Increase) decrease in accrued interest receivable ) 18 (Increase) decrease in other assets 498 ) Increase in accrued interest payable 4 5 Increase in other liabilities 2,378 325 Net cash provided by operating activities 5,318 15,164 Cash flows from investing activities Loan originations and collections, net ) ) Purchases of available-for-sale securities ) ) Proceeds from maturities and calls of available-for-sale securities 4,679 8,195 Proceeds from sales of available-for-sale securities 6,659 5,906 Proceeds from redemption of FHLB stock 466 1,168 Proceeds from sale of other real estate owned 254 929 Net additions to bank premises and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net increase in deposits 7,448 6,626 Net repayments of short-term borrowings ) ) Increase (decrease) in repurchase agreements 1,370 ) Cash dividends paid ) ) Net cash provided by (used in) financing activities 1,457 ) Net decrease in cash and due from banks ) ) Cash and due from banks at beginning of the period 16,828 30,279 Cash and due from banks at end of the period $ 16,228 $ 21,524 See notes to consolidated financial statements. 7 Supplemental Consolidated Cash Flow Information The Bank had the following significant non-cash transactions during the three months ended March 31, 2014 and 2013. Three Months Ended March 31, (dollars in thousands) Supplemental cash flow information: Interest received $ 4,558 $ 4,538 Interest paid 457 564 Income taxes paid - - Supplemental noncash information: Transfers from loans to other real estate owned 41 143 Unrealized gain (loss) on securities, net of tax $ 1,722 $ ) See notes to consolidated financial statements. 8 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements March 31, 2014 (Unaudited) Note 1 – Basis of Presentation The accompanying consolidated financial statements include the accounts of Georgia-Carolina Bancshares, Inc. (the “Company”), its wholly owned subsidiary, First Bank of Georgia (the “Bank”), and the wholly owned subsidiary of the Bank, Willhaven Holdings, LLC. All intercompany transactions and accounts have been eliminated in the consolidation of the Company and the Bank. The consolidated financial statements as of March 31, 2014 and for the three months ended March 31, 2014 and 2013 are unaudited and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The financial information included herein reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary to a fair presentation of the financial position and results of operations for interim periods. Note 2 – Investment Securities The amortized cost and fair value amounts of securities owned as of March 31, 2014 and December 31, 2013 are shown below: March 31, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (dollars in thousands) Securities available-for-sale: U.S. Government and agency $ 57,693 $ 128 $ ) $ 55,382 Mortgage-backed 65,330 544 ) 64,679 State and municipal 32,474 427 ) 32,032 Corporate bonds 4,736 45 ) 4,695 Total $ 160,233 $ 1,144 $ ) $ 156,788 9 Note 2 – Investment Securities (continued) December 31, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (dollars in thousands) Securities available-for-sale: U.S. Government and agency $ 61,486 $ 146 $ ) $ 58,281 Mortgage-backed 66,095 558 ) 64,732 State and municipal 32,088 255 ) 30,751 Corporate bonds 4,749 25 ) 4,675 Total $ 164,418 $ 984 $ ) $ 158,439 The amortized cost and fair value of securities as of March 31, 2014 bycontractual maturity are as follows. Actual maturities may differ from contractual maturities in mortgage-backed securities, as the mortgages underlying the securities may be called or prepaid without penalty; therefore, these securities are not included in the maturity categories in the following maturity summary. Securities Available-for-Sale Amortized Cost FairValue (dollars in thousands) Less than one year $ 9,250 $ 8,555 One to five years 24,469 24,200 Five to ten years 37,107 35,847 Over ten years 24,077 23,507 Mortgage-backed securities 65,330 64,679 Total $ 160,233 $ 156,788 Securities with a carrying amount of approximately $70.8 million and $64.1 million were pledged to secure public deposits and for other purposes at March 31, 2014 and December 31, 2013, respectively. During the three months ended March 31, 2014, the Bank sold $6.7 million in securities available-for-sale, realizing gains of $97,800 and losses of $82,000 for a net gain of $15,800. During the three months ended March 31, 2013, the Bank sold $5.9 million in securities available-for-sale, realizing gains of $71,600 and losses of $58,500 for a net gain of $13,100. For the three months ended March 31, 2014 and 2013, the Bank reclassified $16,000 and $13,000, respectively, in gains from accumulated other comprehensive income to gain on sale of securities. The tax effect of $5,000 and $4,000 was included in income tax expense for the three months ended March 31, 2014 and 2013, respectively. 10 Note 2 – Investment Securities (continued) Information pertaining to securities with gross unrealized losses at March 31, 2014 and December 31, 2013, aggregated by investment category and length of time that individual securities have been in a continuous loss position, follows: March 31, 2014 Less than Twelve Months Over Twelve Months Number of Securities Fair Value Gross Unrealized Losses Number of Securities Fair Value Gross Unrealized Losses (dollars in thousands) Securities available-for-sale: U.S. Government and agency 15 $ 25,291 $ ) 14 $ 21,004 $ ) Mortgage-backed 23 32,006 ) 5 7,911 ) State and municipal 27 12,189 ) 13 5,188 ) Corporate bonds 3 2,660 ) - - - Total 68 $ 72,146 $ ) 32 $ 34,103 $ ) December 31, 2013 Less than Twelve Months Over Twelve Months Number of Securities Fair Value Gross Unrealized Losses Number of Securities Fair Value Gross Unrealized Losses (dollars in thousands) Securities available-for-sale: U.S. Government and agency 23 $ 34,142 $ ) 7 $ 11,759 ) Mortgage-backed 31 40,852 ) 3 5,294 ) State and municipal 41 19,934 ) 8 3,028 ) Corporate bonds 4 3,487 ) - - - Total 99 $ 98,415 $ ) 18 $ 20,081 $ ) Management evaluates investment securities for other-than-temporary impairment on a periodic basis, and more frequently when economic or market conditions warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuers, and (3) the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. At March 31, 2014 and December 31, 2013, the gross unrealized losses in securities available-for-sale are primarily the result of changes in market interest rates and not related to the credit quality of the underlying issuer. All of the securities are U.S. agency debt securities, corporate bonds, mortgage-backed securities, and municipal securities. Management has determined that no declines in market value are deemed to be other than temporary at March 31, 2014 and December 31, 2013. Securities rated below Moody’s (Baa) or Standard & Poor’s (BBB-) are not purchased. Non-rated municipal securities are limited to those bonds in the state of Georgia, and possess no greater risk that (Baa) or (BBB) bonds. 11 Note 2 – Investment Securities (continued) Corporate bonds will have a minimum rating at purchase of Moody’s (A3), S&P (A-), or Fitch (A-). The Bank does not intend to sell these securities and it is likely that it will not be required to sell the securities before their anticipated recovery. Included in “Other assets” is an investment of approximately $157,500 net of amortization, in a real estate rehabilitation project located in Georgia that will provide the Bank with state tax credits for approximately the next two years. Note 3 – Loans The Bank engages in a full complement of lending activities, including commercial, consumer and real estate loans. The composition of loans at March 31, 2014 and December 31, 2013 is summarized as follows: March 31, December 31, (dollars in thousands) Commercial and industrial $ 19,114 $ 18,113 Real estate - construction, land and land development 59,321 60,476 Real estate - residential 59,188 55,792 Real estate - commercial 145,807 136,632 Consumer 3,943 3,931 Total loans 287,373 274,944 Deferred loan fees ) ) Total loans, net of deferred fees 287,138 274,747 Allowance for loan losses ) ) Loans, net of allowance for loan losses $ 281,806 $ 269,390 Loan segments Commercial and industrial loans are directed principally towards individual, partnership or corporate borrowers, for a variety of business purposes. These loans include short-term lines of credit, short-term to medium-term plant and equipment loans, and loans for general working capital. Risks associated with this type of lending arise from the impact of economic stresses on the business operations of borrowers. The Bank mitigates such risks to the loan portfolio by diversifying lending across North American Industry Classification System (“ NAICS”) codes and has experienced very low levels of loss for this loan type for the past three years. Real estate – construction, land and land development loans consist of residential and commercial construction loans as well as land and land development loans. Land development loans are primarily construction and development loans to builders in the Augusta and Savannah, Georgia markets. These loan portfolios possess an increased level of risk compared to other types. The Bank’s approach to financing the development, financing the construction and providing the ultimate residential mortgage loans to the residential property purchasers has resulted in less exposure to the effects of declines in property values. These loans include certain real estate – construction loans classified as acquisition, development & construction. The loans are managed by the Bank’s construction division. 12 Note 3 – Loans (continued) Real estate – residential loans include residential mortgage lending and are primarily single-family residential loans secured by the residential property. Residential property values have stabilized over the past year, and this loan type has experienced decreases in historical losses over the past three years. Home equity lines are also included in real estate – residential loans. Real estate – commercial loans include commercial mortgage loans that are generally secured by office buildings, retail establishments and other types of real property, both owner occupied and non-owner occupied. A significant component of this type of lending is to owner occupied borrowers, including churches. Consumer loans consist primarily of installment loans to individuals for personal, family or household purposes, including automobile loans to individuals and pre-approved lines of credit. The Bank has experienced low levels of loss for this loan type for the past three years compared to the other loan types. Loan risk grades The Company categorizes loans into risk grades based on relevant information about the ability of borrowers to service their debt such as: future repayment ability, financial condition, collateral, administration, management ability of borrower, and history and character of borrower. Grades are assigned at loan origination and may be changed due to the result of a loan review or at the discretion of management. The Company uses the following definitions for risk grades: Grade 1: Highest quality - Alternate sources of cash exist, such as the commercial paper market, capital market, internal liquidity or other bank lines. These are national or regional companies with excellent cash flow which covers all debt service requirements and a significant portion of capital expenditures. Balance sheet strength and liquidity are excellent and exceed the industry norms. Financial trends are positive. Corporate borrowers are market leaders within the industry and the industry performance is excellent. This grade includes loans which are fully secured by cash or equivalents. This grade includes loans secured by marketable securities with no less than 25% margin. Borrowers are of unquestionable financial strength. Financial standing of borrower is known and borrower exhibits superior liquidity, net worth, cash flow and leverage. Grade 2: Above average quality - There is minimal risk. Borrowers have strong, stable financial trends. There is strong cash flow covering debt service requirements and some portion of capital expenditures. Alternate sources of repayment are evident and financial ratios are comparable to or exceed the industry norms. Financial trends are positive. Borrower has prominent position within the industry or the local economy and the industry performance is above average. Management is strong in most areas and management depth is good. This grade includes loans secured by marketable securities with a margin less than 25%, and includes borrowers who have stable and reliable cash flow and above average liquidity and cash flow. There is modest risk from exposure to contingent liabilities. Grade 3: Average quality - Cash flow is adequate to cover all debt service requirements but not capital expenditures. Balance sheet may be leveraged but still comparable to industry norms. Financial trends are stable to mixed over the long term but no significant concerns presently exist. Generally there is a stable industry outlook, although there may be some cyclical characteristics. Borrowers are of average position in the industry or the local economy. The management team is considered capable and stable. This grade includes borrowers with reliable cash flow and alternate sources of repayment which may require the sale of assets. Financial position has been leveraged to a modest degree. However, the borrower has a relatively strong net worth considering income and debt. 13 Note 3 – Loans (continued) Grade 4: Below average quality - These loans require more frequent monitoring. Stability is lacking in the primary repayment source, cash flow, credit history or liquidity; however, the instability is manageable and considered temporary. Overall trends are not yet adverse. These loans exhibit Grade 3 financial characteristics but may lack proper and complete documentation. Sources of income or cash flow have become unstable or may possibly decline given current business or economic conditions. The borrower has a highly leveraged financial position or limited capital. Speculative construction loans originated by third parties are included in this grade. Grade 5: Other Assets Especially Mentioned - These loans have potential weaknesses which may inadequately protect the Bank’s position at some future date. Unlike a Grade 4 credit, adverse trends in the borrower’s operations and/or financial position are evident, but have not yet developed into well-defined credit weaknesses. Specific negative events within the borrower or the industry have occurred, which may jeopardize cash flow. Borrower’s operations are highly cyclical or vulnerable to economic or market conditions. Management has potential weaknesses and management depth is lacking. Borrower is taking positive steps to alleviate potential weaknesses and has the potential for improvement and upgrade. Corrective strategy to protect the Bank may be required and active management attention is warranted. Some minor delinquencies may exist from time to time. Borrowers exhibit some degree of weakness in financial condition. This may manifest itself in a reduction of net worth and liquidity. Grade 6: Substandard - A substandard loan has a well-defined weakness or weaknesses in the primary repayment source and undue reliance is placed on secondary repayment sources (collateral or guarantors). No loss beyond the specific reserves of the allowance for loan losses allocated to these loans is presently expected based on a current assessment of collateral values and guarantor cash flow. However, there is the distinct possibility that the Bank will sustain some future loss if the credit weaknesses are not corrected. Management is inadequate to the extent that the business’s ability to continue operations is in question. Intensive effort to correct the weaknesses and ensure protection against loss of principal (i.e. additional collateral) is mandatory. Delinquency of principal or interest may exist. Net worth, repayment ability, management and collateral protection, all exhibit weakness. In the case of consumer credit, closed end consumer installment loans delinquent between 90 and 119 days (4 monthly payments) will be minimally classified Substandard. Open end consumer credits will be minimally classified substandard if delinquent 90 to 179 days (4 to 6 billing cycles). Grade 7: Doubtful - A doubtful loan has well-defined weaknesses as in Grade 6 with the added characteristic that collection or liquidation in full, on the basis of currently existing facts, conditions and values, is highly questionable and improbable. The possibility of loss is very high, but because of certain important and reasonably specific pending factors which may work to strengthen the credit, its classification as a loss is deferred until a more exact status can be determined. Pending factors include proposed merger, acquisition, liquidation procedures, capital injection, perfecting liens on additional collateral, and refinancing plans. Borrower is facing extreme financial distress, bankruptcy or liquidation, and prospects for recovery are limited. Loans are seriously in default and should be on non-accrual status. Collateral and guarantor protection are insufficient. Efforts are directed solely at retirement of debt, e.g., asset liquidation. Due to their highly questionable collectability, loans rated doubtful should not remain in this category for an extended period of time. Grade 8: Loss - Loans classified loss are considered uncollectable and of such little value that their continuance as bankable assets is not warranted. This classification does not mean that the loan has absolutely no recovery or salvage value but rather it is not practical or desirable to defer writing off the asset while pursuing recovery. In the case of consumer credit, closed end consumer installment loans delinquent 120 days or more (5 monthly payments) will be classified Loss. Open end consumer credits will be classified Loss if delinquent 180 days or more (7 or more billing cycles). 14 Note 3 – Loans (continued) As of March 31, 2014 and December 31, 2013, the Bank had no loans classified as Grade 7 or 8. It is the Bank’s practice, in most cases, to take a charge-off when a loan or portion of a loan is deemed doubtful or loss. Consequently, the remaining principal balance, if applicable, which has been evaluated as collectible, is graded accordingly. As of March 31, 2014 and December 31, 2013, the principal balances of risk grades of loans by loan class, were as follows: March 31, 2014 (dollars in thousands) Grades 1 - 4 Grade 5 Grade 6 Total Commercial and industrial $ 19,030 $ 84 $ - $ 19,114 Real estate - construction, land and land development Acquistion, development, & construction 11,179 121 - 11,300 Other real estate - construction 47,967 - 54 48,021 Real estate - residential Home equity lines 17,687 - 154 17,841 Other real estate - residential 40,183 573 591 41,347 Real estate - commercial Owner occupied 55,406 4,729 1,350 61,485 Non-owner occupied 76,968 6,741 613 84,322 Consumer 3,927 - 16 3,943 Total loans receivable $ 272,347 $ 12,248 $ 2,778 $ 287,373 December 31, 2013 (dollars in thousands) Grades 1 - 4 Grade 5 Grade 6 Total Commercial and industrial $ 18,010 $ 103 $ - $ 18,113 Real estate - construction, land and land development Acquistion, development, & construction 11,257 49 - 11,306 Other real estate - construction 49,078 - 92 49,170 Real estate - residential Home equity lines 18,021 - 110 18,131 Other real estate - residential 36,493 612 556 37,661 Real estate - commercial Owner occupied 54,450 4,845 1,493 60,788 Non-owner occupied 67,989 6,786 1,069 75,844 Consumer 3,910 - 21 3,931 Total loans receivable $ 259,208 $ 12,395 $ 3,341 $ 274,944 The credit risk profile by risk grade category excludes accrued interest receivables of approximately $950,000 and $953,000 as of March 31, 2014 and December 31, 2013, respectively. 15 Note 3 – Loans (continued) The following table presents the activity in the allowance for loan losses by loan segment and the allowance by impairment method as of and for the three months ended March 31, 2014 and 2013: Allowance for Loan Losses Activity and Allowance by Impairment Method For the Three Months Ended March 31, 2014 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Beginning balance $ 227 $ 1,626 $ 772 $ 2,458 $ 210 $ 64 $ 5,357 Charge offs - ) - - ) - ) Recoveries 2 233 3 11 8 - 257 Provisions 10 ) 50 99 12 13 ) Ending balance $ 239 $ 1,416 $ 825 $ 2,568 $ 207 $ 77 $ 5,332 Ending balances: Individually evaluated for impairment $ - $ - $ 80 $ 249 $ 1 $ - $ 330 Collectively evaluated for impairment $ 239 $ 1,416 $ 745 $ 2,319 $ 206 $ 77 $ 5,002 Allowance for Loan Losses Activity and Allowance by Impairment Method For the Three Months Ended March 31, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Beginning balance $ 225 $ 2,870 $ 794 $ 1,872 $ 77 $ 116 $ 5,954 Charge offs - - ) ) ) - ) Recoveries 1 229 3 11 10 - 254 Provisions 51 ) ) 65 112 ) ) Ending balance $ 277 $ 2,348 $ 714 $ 1,894 $ 186 $ 71 $ 5,490 Ending balances: Individually evaluated for impairment $ 26 $ 56 $ 76 $ 176 $ - $ - $ 334 Collectively evaluated for impairment $ 251 $ 2,292 $ 638 $ 1,718 $ 186 $ 71 $ 5,156 16 Note 3 – Loans (continued) The following table presents the allowance by impairment method as of December 31, 2013: Allowance by Impairment Method December 31, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Individually evaluated for impairment $ - $ 37 $ 67 $ 252 $ 2 $ - $ 358 Collectively evaluated for impairment $ 227 $ 1,589 $ 705 $ 2,206 $ 208 $ 64 $ 4,999 Ending balances: $ 227 $ 1,626 $ 772 $ 2,458 $ 210 $ 64 $ 5,357 The following table presents the recorded investment in loans receivable, including accrued interest and excluding deferred loan fees, by loan segment based on impairment method as of March 31, 2014 and December 31, 2013: Recorded Investment in Loans Receivable As of March 31, 2014 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Total Individually evaluated for impairment $ - $ 54 $ 1,748 $ 6,550 $ 16 $ 8,368 Collectively evaluated for impairment $ 19,175 $ 59,296 $ 57,680 $ 139,861 $ 3,943 $ 279,955 Ending balance total $ 19,175 $ 59,350 $ 59,428 $ 146,411 $ 3,959 $ 288,323 17 Note 3 – Loans (continued) Recorded Investment in Loans Receivable As of December 31, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Total Individually evaluated for impairment $ - $ 92 $ 1,695 $ 7,053 $ 21 $ 8,861 Collectively evaluated for impairment $ 18,177 $ 60,670 $ 54,367 $ 129,896 $ 3,926 $ 267,036 Ending balance total $ 18,177 $ 60,762 $ 56,062 $ 136,949 $ 3,947 $ 275,897 18 Note 3 – Loans (continued) Impaired loans Loans for which it is probable that the payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired, and are individually evaluated for impairment. The following tables present loans individually evaluated for impairment and the related allowance by loan segment as of and for the periods ended March 31, 2014 and December 31, 2013: Impaired Loans As of and for the Three Months Ended March 31, 2014 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 92 54 - 55 1 Real estate - residential Home equity lines 161 161 - 162 1 Other real estate - residential 1,336 1,271 - 1,238 10 Real estate - comercial Owner occupied 5,164 5,133 - 5,146 50 Non-owner occupied 615 615 - 622 8 Consumer 25 15 - 17 - Total $ 7,393 $ 7,249 $ - $ 7,240 $ 70 With an allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 61 61 16 61 - Other real estate - residential 255 255 64 258 1 Real estate - comercial Owner occupied 802 802 249 806 6 Non-owner occupied - Consumer 1 1 1 - - Total $ 1,119 $ 1,119 $ 330 $ 1,125 $ 7 Total impaired loans Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 92 54 - 55 1 Real estate - residential Home equity lines 222 222 16 223 1 Other real estate - residential 1,591 1,526 64 1,496 11 Real estate - comercial Owner occupied 5,966 5,935 249 5,952 56 Non-owner occupied 615 615 - 622 8 Consumer 26 16 1 17 - Total $ 8,512 $ 8,368 $ 330 $ 8,365 $ 77 19 Note 3 – Loans (continued) Impaired Loans As of and for the Year Ended December 31, 2013 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 144 55 - 2 Real estate - residential Home equity lines 162 162 - 3 Other real estate - residential 1,342 1,260 - 69 Real estate - comercial Owner occupied 5,219 5,184 - 5,192 Non-owner occupied 1,060 1,057 - 1,061 37 Consumer 31 19 - 30 - Total $ 7,958 $ 7,737 $ - $ $ With an allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 37 37 37 37 - Real estate - residential Home equity lines 14 14 7 14 - Other real estate - residential 259 259 60 259 4 Real estate - comercial Owner occupied 812 812 252 820 32 Non-owner occupied - Consumer 2 2 2 2 - Total $ 1,124 $ 1,124 $ 358 $ 1,132 $ 36 Total impaired loans Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 181 92 37 171 2 Real estate - residential Home equity lines 176 176 7 176 3 Other real estate - residential 1,601 1,519 60 1,546 73 Real estate - comercial Owner occupied 6,031 5,996 252 6,012 249 Non-owner occupied 1,060 1,057 - 1,061 37 Consumer 33 21 2 32 - Total $ 9,082 $ 8,861 $ 358 $ 8,998 $ 364 For purposes of this disclosure, the unpaid principal balance is not reduced for net charge-offs. 20 Note 3 – Loans (continued) The following tables present a summary of current, past due and nonaccrual loans as of March 31, 2014 and December 31, 2013 by loan class: Analysis of Current, Past Due and Nonaccrual Loans As of March 31, 2014 (dollars in thousands) Accruing 30-89 Days Past Due 90 Days or more Past Due Nonaccrual Total Past Due and Nonaccrual Current and not Past Due or Nonaccrual Total Loans Commercial and industrial $ 203 $ - $ - $ 203 $ 18,911 $ 19,114 Real estate - construction, land and land development - Acquistion, development, & construction - 11,300 11,300 Other real estate - construction 425 - 15 440 47,581 Real estate - residential Home equity lines 200 26 154 380 17,461 17,841 Other real estate - residential 458 - 551 1,009 40,338 41,347 Real estate - comercial Owner occupied 238 - 596 834 60,651 61,485 Non-owner occupied 20 441 - 461 Consumer 73 - 16 89 3,854 3,943 Total $ 1,617 $ 467 $ 1,332 $ 3,416 $ 283,957 $ 287,373 21 Note 3 – Loans (continued) Analysis of Current, Past Due and Nonaccrual Loans As of December 31, 2013 (dollars in thousands) Accruing 30-89 Days Past Due 90 Days or more Past Due Nonaccrual Total Past Due and Nonaccrual Current and not Past Due or Nonaccrual Total Loans Commercial and industrial $ 59 $ - $ - $ 59 $ 18,054 $ 18,113 Real estate - construction, land and land development Acquistion, development, & construction - 11,306 11,306 Other real estate - construction 125 31 52 208 48,962 49,170 Real estate - residential Home equity lines 132 - 110 242 17,889 18,131 Other real estate - residential 468 - 556 1,024 36,637 37,661 Real estate - comercial Owner occupied 919 - 744 1,663 59,125 60,788 Non-owner occupied - - 441 441 75,403 75,844 Consumer 6 - 21 27 3,904 3,931 Total $ 1,709 $ 31 $ 1,924 $ 3,664 $ 271,280 $ 274,944 The Bank’s policy is that loans placed on nonaccrual will typically remain on nonaccrual status until all principal and interest payments are brought current and the prospect for future payments in accordance with the loan agreement appear relatively certain. The Bank’s policy generally requires six consecutive months of payment performance to warrant a return to accrual status. Troubled debt restructurings Troubled debt restructurings are defined as debt modifications, for economic or legal reasons related to the borrower’s financial difficulties, in which the Bank grants a concession that it would not otherwise consider. Such a concession may stem from an agreement between the Bank and the borrower, or may be imposed by law or a court. Some examples of modifications are as follows: Rate Modification - A modification in which the interest rate is changed below the current market rate. Term Modification - A modification in which the maturity date, timing of payments, or frequency of payments is changed. Interest Only Modification – A modification in which the loan is converted to interest-only payments for a period of time. Payment Modification – A modification in which the dollar amount of the payment is changed, other than an interest only modification described above. Transfer of Assets Modification – A modification in which a transfer of assets has occurred to partially satisfy debt, including foreclosure and repossession. Combination Modification – Any other type of modification, including the use of multiple categories above. 22 Note 3 – Loans (continued) The following tables present the Bank’s loans classified as troubled debt restructurings by loan class as of March 31, 2014 and December 31, 2013: As of March 31, 2014 (dollars in thousands) Number of Contracts Accrual Nonaccrual Total Restructurings Commercial and industrial - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 1 66 - 66 Other real estate - residential 9 896 - 896 Real estate - comercial Owner occupied 13 5,394 330 5,724 Non-owner occupied 2 563 - 563 Consumer - Total 25 $ 6,919 $ 330 $ 7,249 As of December 31, 2013 (dollars in thousands) Number of Contracts Accrual Nonaccrual Total Restructurings Commercial and industrial - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 1 66 - 66 Other real estate - residential 10 925 - 925 Real estate - comercial Owner occupied 13 5,302 473 5,775 Non-owner occupied 1 563 - 563 Consumer - Total 25 $ 6,856 $ 473 $ 7,329 At March 31, 2014 and December 31, 2013, there were no outstanding commitments to advance additional funds on troubled debt restructurings. For the three months ended March 31, 2014, there was one newly restructured loan which totaled $17,600 compared to four newly restructured loans which totaled $808,000 for the three months ended March 31, 2013. The impact of these modifications was not material to the consolidated financial statements for the three months ended March 31, 2014 and 2013. 23 Note 3 – Loans (continued) Loans receivable modified as troubled debt restructurings and with a payment default, with the payment default occurring within 12 months of the restructure date, for the three months ended March 31, 2014 and 2013, were $0 and $435,000, respectively. Note 4 – Stock-Based Compensation During the three months ended March 31, 2014 and 2013, the Company made restricted stock awards totaling 20,292 and 24,006, respectively. The awards granted in 2014 which vest fully at the end of three years totaled 15,698. The awards granted in 2014 which immediately vest totaled 4,594. The awards granted in 2013 which vest fully at the end of three years totaled 16,406. The awards granted in 2013 which vest fully at the end of five years totaled 7,600. The Company recorded restricted stock expense of $114,498 and $27,086 during the three months ended March 31, 2014 and 2013, respectively. During the three months ended March 31, 2014 and 2013, the Company recorded stock option expense of $22,356 and $24,333, respectively. The Company did not award any stock options during the three months ended March 31, 2014 and 2013. Future levels of compensation cost related to share-based compensation awards may be impacted by new awards and/or modifications, repurchases and cancellations of existing awards. Note 5 – Earnings Per Share Earnings per common share are calculated on the basis of the weighted average number of common shares outstanding. Diluted earnings per share include the effect of outstanding stock options. The following table is a reconciliation of the income amounts and common stock amounts utilized in computing the Company’s earnings per share for the periods then ended: For the Three Months Ended March 31, 2014 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 852 3,587,799 $ 0.24 Effect of stock options outstanding - 31,813 - Diluted EPS Net income available to common shareholder $ 852 3,619,612 $ 0.24 For the Three Months Ended March 31, 2013 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 2,307 3,546,895 $ 0.65 Effect of stock options outstanding - 22,889 - Diluted EPS Net income available to common shareholder $ 2,307 3,569,784 $ 0.65 For the three months ended March 31, 2014 and 2013, there were 47,365 and 106,483 outstanding stock options, respectively, that were antidilutive since the exercise price exceeded the average market price. 24 Note 6 – Fair Value Measurement The Company utilizes fair value measurement to record fair value adjustments to certain assets and liabilities and to determine fair value measurements where required. For assets and liabilities recorded at fair value, it is the Company’s policy to maximize the use of observable inputs and minimize the use of unobservable inputs when developing fair value measurements. The Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. These levels are as follows: Level 1 – Valuations are readily obtainable because the assets and liabilities are traded on active exchange markets, such as the New York Stock Exchange. At March 31, 2014, the Company had no Level 1 assets. Level 2 – Valuations are obtained from readily available pricing sources via independent providers for market transactions involving similar assets or liabilities. The Company’s principal markets for these securities are the secondary institutional markets and valuations are based on observable market data in those markets. At March 31, 2014, the Company’s Level 2 assets included U.S. Government agency obligations, state and municipal bonds, mortgage-backed securities, corporate bonds, and mortgage loans held for sale. Level 3 – Valuations are derived from other valuation methodologies, including option pricing models, discounted cash flow models and similar techniques, and are not based on market exchange, dealer, or broker traded transactions. Level 3 valuations incorporate certain assumptions and projections in determining the fair value assigned to such assets or liabilities. Level 3 assets include impaired loans and other real estate owned as discussed below. Following is a description of valuation methodologies used for determining fair value for assets and liabilities: Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the securities’ credit rating, prepayment assumptions, and other factors such as credit loss assumptions. Periodically, management compares the fair values obtained through its pricing provider with another independent party to determine reliability. The Company classified $156.8 million and $158.4 million of investment securities available-for-sale subject to recurring fair value adjustments as Level 2 at March 31, 2014 and December 31, 2013, respectively. Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once an individual loan is identified as impaired, management measures the impairment. The fair value of impaired loans is estimated primarily using the collateral value. However, in some cases other methods are used, such as market value of similar debt, enterprise value, liquidation value, and discounted cash flows. Those impaired loans not requiring an allowance represent loans with respect to which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At March 31, 2014, substantially all of the impaired loans were evaluated based on the fair value of the collateral less estimated selling costs. Impaired loans where an allowance is established based on the fair value of collateral, or those that have been charged down to the fair value of collateral, require classification in the fair value hierarchy. The fair value of the collateral is generally based on recent third party appraisals, tax valuations, or broker price opinions. 25 Note 6 – Fair Value Measurement (continued) The appraisals may include adjustments by the appraisers for differences between approaches such as the comparable sales approach and the income approach. As such, the Company records these collateral dependent impaired loans at fair value as nonrecurring Level 3. Collateral dependent impaired loans recorded at fair value totaled $1.0 million and $1.4 million at March 31, 2014 and December 31, 2013, respectively. Specific loan loss allowances for these impaired loans totaled $330,000 and $358,000 at March 31, 2014 and December 31, 2013, respectively. Loans Held for Sale Loans held for sale are carried at fair value on a recurring basis, as determined by outstanding commitments from third party investors (Level 2). The Company elected the fair value option for loans held for sale on July 1, 2012. These loans are intended for sale and the Company believes that the fair value is the best indicator of the resolution of these loans. Interest income is recorded based on the contractual terms of the loan and in accordance with the Company’s policy on loans held for investment. None of these loans are 90 days or more past due, or on non-accrual as of March 31, 2014 and December 31, 2013. As of March 31, 2014 and December 31, 2013, the aggregate fair value of loans held for sale was $29.4 million and $31.3 million, respectively; the contractual balance including accrued interest was $28.7 million and $30.9 million, respectively. Interest Rate Lock Commitments Commitments to fund mortgage loans (interest rate locks) to be sold into the secondary market and forward commitments for the future delivery of these mortgage loans are accounted for as free standing derivatives (Level 2). Fair values of these mortgage derivatives are estimated based on their values at inception and changes in mortgage interest rates from the date the interest on the loan is locked. The fair value at inception and any changes in the fair values of these derivatives are included in mortgage banking activities. At March 31, 2014 and December 31, 2013, the interest rate lock commitments with a positive fair value totaled $65,000 and $39,000, respectively, and were recorded in other assets. The interest rate lock commitments with a negative fair value at March 31, 2014 and December 31, 2013 totaled $70,000 and $118,000, respectively, and were recorded in other liabilities. The Company enters into forward commitments for the future delivery of mortgage loans when interest rate locks are entered into, in order to hedge the change in interest rates resulting from its commitments to fund loans. Changes in the fair values of these derivatives are included in mortgage banking activities. At March 31, 2014 and December 31, 2013, the forward commitments for the interest rate lock commitments with a positive fair value totaled $70,000 and $118,000, respectively, and were recorded in other assets. The forward commitments for the interest rate lock commitments with a negative fair value at March 31, 2014 and December 31, 2013 totaled $65,000 and $39,000, respectively, and were recorded in other liabilities. At March 31, 2014 and December 31, 2013, the forward commitments for loans held for sale with a positive fair value totaled $101,000 and $422,000, respectively, and were recorded in other assets. The forward commitments for loans held for sale with a negative fair value at March 31, 2014 and December 31, 2013 totaled $41,000 and $17,000, respectively, and were recorded in other liabilities. Other Real Estate Owned Foreclosed assets are adjusted to fair value less estimated selling costs upon transfer of the loans to other real estate owned, establishing a new cost basis. Subsequently, other real estate owned is carried at the lower of carrying value or fair value less estimated selling costs. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. Most fair values of the collateral are based on an observable market price or a current appraised value; however, in some cases an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price. 26 Note 6 – Fair Value Measurement (continued) Management may apply discount adjustments to the appraised value for estimated selling costs, information from comparable sales, and marketability of the property. As such, the Company records other real estate owned with subsequent write downs after transfer as nonrecurring Level 3. Other real estate owned that has had subsequent write-downs after transfer from loans to other real estate totaled $3.8 million and $3.6 million at March 31, 2014 and December 31, 2013, respectively. The tables below present information as of March 31, 2014 and December 31, 2013 about assets and liabilities which are measured at fair value on a recurring basis (dollars in thousands): Fair Value Measurements at March 31, 2014, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Other Unobservable Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) U.S. Government and agency $ - $ 55,382 $ - $ 55,382 Mortgage-backed - residential GSEs - 64,679 - 64,679 State and municipal - 32,032 - 32,032 Corporate bonds - 4,695 - 4,695 Total $ - $ 156,788 $ - $ 156,788 Loans held for sale $ - $ 29,395 $ - $ 29,395 Derivative assets (1) $ - $ 378 $ - $ 378 Derivative liabilities(1) $ - $ 176 $ - $ 176 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. 27 Note 6 – Fair Value Measurement (continued) Fair Value Measurements at December 31, 2013, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Other Unobservable Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) U.S. Government and agency $ - $ 58,281 $ - $ 58,281 Mortgage-backed - residential GSEs - 64,732 - 64,732 State and municipal - 30,751 - 30,751 Corporate bonds - 4,675 - 4,675 Total $ - $ 158,439 $ - $ 158,439 Loans held for sale $ - $ 31,298 $ - $ 31,298 Derivative assets (1) $ - $ 823 $ - $ 823 Derivative liabilities(1) $ - $ 175 $ - $ 175 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. There were no transfers between Level 1, Level 2 or Level 3 during the first three months of 2014 or 2013. 28 Note 6 – Fair Value Measurement (continued) Assets measured at fair value on a non-recurring basis as of March 31, 2014 and December 31, 2013 are summarized below: Fair Value Measurements at March 31, 2014, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Other Unobservable Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) Impaired loans, net of allowance Commercial and industrial $ - $ - $ - $ - Real estate - construction - - 39 39 Real estate - residential - - 274 274 Real estate - commercial - - 699 699 Consumer - - 10 10 Total impaired loans $ - $ - $ 1,022 $ 1,022 Other real estate owned Unimproved land $ - $ - $ 457 $ 457 Real estate - residential - - 137 137 Real estate - commercial - - 3,223 3,223 Total other real estate owned $ - $ - $ 3,817 $ 3,817 Fair Value Measurements at December 31, 2013, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Other Unobservable Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) Impaired loans, net of allowance Commercial and industrial $ - $ - $ - $ - Real estate - construction - - 40 40 Real estate - residential - - 249 249 Real estate - commercial - - 701 701 Consumer - - 11 11 Total impaired loans $ - $ - $ 1,001 $ 1,001 Other real estate owned Unimproved land $ - $ - $ 471 $ 471 Real estate - residential - - 144 144 Real estate - commercial - - 2,951 2,951 Total other real estate owned $ - $ - $ 3,566 $ 3,566 29 Note 6 – Fair Value Measurement (continued) Impaired loans that are measured for impairment using the fair value of the collateral for collateral dependent loans, had a principal balance of $1,352,000 with a valuation allowance of $330,000 at March 31, 2014. At December 31, 2013, impaired loans had a principal balance of $1,359,000 with a valuation allowance of $358,000. The impact of the change to the provision for loan losses was not material for the three months ended March 31, 2014 and 2013. At March 31, 2014, other real estate owned measured at fair value less costs to sell, had a net carrying amount of $4,701,000 with no valuation allowance and $65,000 in valuation adjustments for the three months ended March 31, 2014, resulting in a charge of $65,000 for the three months ended March 31, 2014. At December 31, 2013, other real estate owned had a net carrying amount of $4,897,000 with no valuation allowance and $896,000 in valuation adjustments, resulting in a charge of $896,000 for the year ended December 31, 2013. The following table presents quantitative information about significant unobservable inputs used in Level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at March 31, 2014 for collateral dependent impaired loans and other real estate owned: Fair Value Valuation Technique Unobservable Inputs Range Weighted Average Impaired loans: Real estate – construction $ 39 Sales comparison Management and appraiser adjustment for difference between comparable sales 43.33% % Real estate – residential 274 Sales comparison Management and appraiser adjustment for difference between comparable sales 5.82% - 94.00% % Real estate - commercial 699 Sales comparison Management and appraiser adjustment for difference between comparable sales 3.56% - 44.54% % Income approach Capitalization rate 9.50% % Consumer 10 NADA or third party valuation of underlying collateral Management adjustment for comparable sales 48.86% - 100% % Total $ 1,022 Other real estate owned: Unimproved land $ 457 Sales comparison Management and appraiser adjustment for difference between comparable sales 0.00%-11.25% % Real estate - residential 137 Sales comparison Management and appraiser adjustment for difference between comparable sales 29.73% - 61.53% % Real estate – commercial 3,223 Sales comparison Management and appraiser adjustment for difference between comparable sales 0.00% - 22.72% % Income approach Capitalization rate 10.00% % Total $ 3,817 30 Note 6 – Fair Value Measurement (continued) Financial Instruments Fair value measurements for assets and liabilities where there exists limited or no observable market data and, therefore, are based primarily upon estimates, are often calculated based on the economic and competitive environment, the characteristics of the asset or liability, and other factors. Therefore, the fair value cannot be determined with precision and may not be realized in an actual sale or immediate settlement of the asset or liability. Additionally, there may be inherent weaknesses in any calculation technique, and changes in the underlying assumptions used, including discount rates and estimates of future cash flows, could significantly affect current or future values. The methods and assumptions, not previously presented, used to estimate the fair value of significant financial instruments are as follows: Cash and due from banks - The carrying value of cash and due from banks approximates the fair value and these instruments are classified as Level 1. Federal Home Loan Bank stock - The fair value of Federal Home Loan Bank (“FHLB”) stock is not readily ascertainable since no ready market exists for the stock and there are restrictions on its transferability . Accrued interest receivable – The carrying value of accrued interest receivable for loans and securities approximates the fair value and is classified consistently with the level of the underlying asset. Deposits - The fair value of time deposits is estimated using a discounted cash flow calculation that applies current interest rates to a schedule of aggregated expected maturities and these instruments are classified as Level 2. The carrying value of other deposits approximates the fair value and they are classified as Level 1. Repurchase agreements - The carrying value of repurchase agreements approximates fair value due to their short-term nature and they are classified as Level 1. Short-term debt – The fair value of short-term debt approximates the carrying value of other borrowings due to their short-term nature and they are classified as Level 1. Accrued interest payable – The carrying value of accrued interest payable for deposits, repurchase agreements and borrowings approximates the fair value and is classified consistently with the level of the underlying liability. 31 Note 6 – Fair Value Measurement (continued) The carrying amount and estimated fair values of the Bank’s financial instruments at March 31, 2014 and December 31, 2013 are as follows: Fair Value Measurements at March 31, 2014 Carrying Value Level 1 Level 2 Level 3 Total (dollars in thousands) Financial assets: Cash and due from banks $ 16,228 $ 16,228 $ - $ - $ 16,228 Securities available for sale 156,788 - 156,788 - 156,788 Loans, net of allowance 281,806 - - 282,996 282,996 Loans held for sale 29,395 - 29,395 - 29,395 Federal Home Loan Bank stock 1,140 N/A N/A N/A N/A Accrued interest receivable, loans 983 - 33 950 983 Accrued interest receivable, securities 924 - 924 - 924 Other derivative assets(1) 378 - 378 - 378 Financial liabilities Time deposits $ $ - $ $ - $ Other deposits - - Repurchase agreements 13,481 13,481 - - 13,481 Short-term debt 15,000 15,000 - - 15,000 Accrued interest payable, deposits 406 5 401 - 406 Accrued interest payable, short-term debt 3 3 - - 3 Other derivative liabilities(1) 176 - 176 - 176 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. 32 Note 6 – Fair Value Measurement (continued) Fair Value Measurements at December 31, 2013 Carrying Value Level 1 Level 2 Level 3 Total (dollars in thousands) Financial assets: Cash and due from banks $ 16,828 $ 16,828 $ - $ - $ 16,828 Securities available for sale 158,439 - 158,439 - 158,439 Loans, net of allowance 269,390 - - 271,112 271,112 Loans held for sale 31,298 - 31,298 - 31,298 Federal Home Loan Bank stock 1,606 N/A N/A N/A N/A Accrued interest receivable, loans 974 - 21 953 974 Accrued interest receivable, securities 880 - 880 - 880 Other derivative assets(1) 823 - 823 - 823 Financial liabilities Time deposits $ 152,484 $ - $ 153,411 $ - $ 153,411 Other deposits 267,221 267,221 - - 267,221 Repurchase agreements 12,111 12,111 - - 12,111 Short-term debt 22,200 22,200 - - 22,200 Accrued interest payable, deposits 398 5 393 - 398 Accrued interest payable, repurchase agreements 6 6 - - 6 Other derivative liabilities(1) 409 - 409 - 409 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. Note 7 – Commitments and Contingencies In the ordinary course of business, the Bank may enter into off-balance sheet financial instruments that are not reflected in the consolidated financial statements. These instruments include commitments to extend credit and standby letters of credit. Such financial instruments are recorded in the consolidated financial statements when funds are disbursed or the instruments become payable. The Bank uses the same credit policies for these off-balance sheet financial instruments as it does for other instruments that are recorded in the consolidated financial statements. Following is an analysis of significant off-balance sheet financial instruments as of March 31, 2014 and December 31, 2013: March 31, 2014 December 31, 2013 (dollars in thousands) Commitments to extend credit $ 89,159 $ 74,144 Standby letters of credit 974 472 Total $ 90,133 $ 74,616 33 Note 7 – Commitments and Contingencies (continued) Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitment amounts expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. In managing the Bank’s credit and market risk exposure, the Bank may participate these commitments with other institutions when funded. The credit risk involved in issuing these financial instruments is essentially the same as that involved in extending loans to customers. If deemed necessary by the Bank, the amount of collateral obtained upon extension of credit is based on management’s credit evaluation of the customer. Collateral held varies, but may include real estate and improvements, marketable securities, accounts receivable, inventory, equipment and personal property. Loans sold under our mortgage loans held for sale portfolio contain certain representations and warranties in our loan sale agreements which provide that we repurchase or indemnify the investors for losses or costs on loans we sell under certain limited conditions. Some of these conditions include underwriting errors or omissions, fraud or material misstatements by the borrower in the loan application, or inaccurate market value on the collateral property due to deficiencies in the appraisal. In addition to these representations and warranties, our loan sale contracts define a condition in which the borrower defaults during a short period of time, typically 120 days to one year, as an Early Payment Default (“EPD”). In the event of an EPD, we are required to return the premium paid by the investor for the loan as well as certain administrative fees, and in some cases repurchase the loan or indemnify the investor. Based on these recourse provisions, the Bank has a recourse liability for mortgage loans sold. The following table presents the activity in the recourse liability for the three months ended March 31, 2014 and 2013: March 31, 2014 March 31, 2013 (dollars in thousands) Beginning balance $ 1,090 $ 772 Provision 125 125 Losses ) ) Recoveries - - Ending balance $ 1,155 $ 877 The Bank, as part of its retail mortgage loan production activities, routinely enters into short-term commitments to originate loans. Most of the loans will be sold to third parties upon closing. For those loans, the Bank enters into best efforts forward sales commitments at the same time the commitments to originate are finalized. The Bank has executed best efforts forward sales commitments related to retail mortgage loans, which are classified as loans held for sale. The forward sales commitments on retail mortgage loans function as an economic offset and mitigate the Bank’s market risk on these loans. The nature of the business of the Bank is such that it ordinarily results in a certain amount of litigation. In the opinion of management, there are no present litigation matters in which the anticipated outcome will have a material adverse effect on the Company’s financial condition, results of operations or liquidity. 34 Note 8 – Impact of Other Recently Issued Accounting Standards Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies, but not specifically addressed in this report, are not expected to have a material impact on the Company’s financial condition, results of operations, or liquidity. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview Georgia-Carolina Bancshares, Inc. (the “Company”) was incorporated under the laws of the State of Georgia on January31, 1997 to operate as a bank holding company pursuant to the Federal Bank Holding Company Act of 1956, as amended. The Company is a one-bank holding company and owns 100% of the issued and outstanding stock of First Bank of Georgia (the “Bank”), an independent, state-chartered commercial bank. The Bank operates three offices in Augusta, Georgia, two offices in Martinez, Georgia, one office in Evans, Georgia, and one office in Thomson, Georgia. The Bank opened the branch in Evans, Georgia in May 2013. The Bank also operates non-depository, mortgage origination offices in Augusta, Georgia and Savannah, Georgia. The Bank is the parent company of Willhaven Holdings, LLC, which held certain other real estate of the Bank. The Bank targets the banking needs of individuals and small to medium-sized businesses by emphasizing personal service. The Bank offers a full range of deposit and lending services and is a member of an electronic banking network that enables its customers to use the automated teller machines of other financial institutions. In addition, the Bank offers commercial and business credit services, as well as various consumer credit services, including home mortgage loans, automobile loans, lines of credit, home equity loans and home improvement loans. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (the “FDIC”). Critical Accounting Policies The accounting and reporting policies of the Company and Bank are in accordance with accounting principles generally accepted in the United States and conform to general practices within the banking industry. Application of these principles requires management to make estimates or judgments that affect the amounts reported in the financial statements and the accompanying notes. These estimates are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements could reflect different estimates or judgments. Certain policies inherently have a greater reliance on the use of estimates, and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates or judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record the valuation adjustments for certain assets and liabilities are based either on quoted market prices or are provided by other third-party sources, when available. When third-party information is not available, valuation adjustments are estimated in good faith by management primarily through the use of internal cash flow modeling techniques. Management views critical accounting policies to be those that are highly dependent on subjective or complex judgments, estimates and assumptions, and where changes in those estimates and assumptions could have a significant impact on the financial statements. 35 Allowance for Loan Losses The allowance for loan losses represents management’s estimate of probable credit losses inherent in the loan portfolio. Estimating the amount of the allowance for loan losses requires significant judgment and the use of estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on non-impaired loans based on historical loss experience, and consideration of current economic trends and conditions, all of which may be susceptible to significant change. The loan portfolio also represents the largest asset type on the consolidated balance sheet. Loan losses are charged off against the allowance, while recoveries of amounts previously charged off are credited to the allowance. A provision for loan losses is charged to operations based on management’s periodic evaluation of the factors previously mentioned, as well as other pertinent factors. The allowance consists of specific and general components. The specific component relates to loans that are individually classified as impaired when, based on current information and events, it is probable that the Bank will be unable to collect all amounts due according to the contractual terms of the loan agreement. These analyses involve a high degree of judgment in estimating the amount of loss associated with specific loans, including estimating the amount and timing of future cash flows and collateral values. The general component covers non
